UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C.20549 FORM 10-QSB/A-1 x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007. o Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to . Commission File Number 333-133936 VISUAL MANAGEMENT SYSTEMS, INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 68-0634458 (IRS Employer Identification Number) 1000 Industrial Way North, Suite C Toms River, New Jersey 08755 (Address of principal executive offices) (732) 281-1355 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of November 15, 2007, there were 6,819,105 shares of the registrant’s common stock outstanding. Transitional Small Business Disclosure Format (Check one):YesoNo x Explanatory Note This Amendment on Form 10-QSB/A-1 amends and restates where indicated our Quarterly Report on Form 10-QSB for the three months ended September 30, 2007 (the “Original Form 10-QSB”) as initially filed with the Securities and Exchange Commission on November 19, 2007.The Original Form 10-QSB is being amended to restate our financial statements and the notes thereto for the three and nine months ended September 30, 2007, the related discussion of operating results contained in Item 2 - Management’s Discussion and Analysis or Plan of
